Citation Nr: 1127825	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  10-12 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of lumbosacral spine. 

2.  Entitlement to service connection for disability of both knees and legs.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The appellant served on active duty from April 1966 to November 1969 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for PTSD and lower extremity disability are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Arthritis of the lumbosacral spine was not manifest during service, arthritis was not manifest within a year of discharge, and is not otherwise attributable to service.


CONCLUSION OF LAW

Arthritis of the lumbosacral spine was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letter dated in October 2007.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board acknowledges that the appellant has not been afforded a VA examination in relation to his claim for entitlement to service connection.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence is devoid of a showing of back disability that is related to service.  In reaching this conclusion, the appellant's lay statements have been considered.  Regarding the back, the Board notes that there were no post-service manifestations until years following discharge and there is no evidence suggesting that the claimed disability was incurred in service.  For these reasons, the evidence does not indicate an examination is required, even under the low threshold of McLendon.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Certain chronic diseases, such as arthritis, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2010). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.  

Arthritis of the lumbosacral spine

The appellant has appealed the denial of service connection for arthritis of the lumbosacral spine.  Service treatment records show a normal spine and other musculoskeletal system at separation in November 1969.  

The appellant reported that he injured his back when a trailer he was working on fell on him in August 2000.  He went to the emergency room and x rays revealed no broken bones.  The appellant reported that his back continued to bother him.  

Occasional joint pain but noting today was reported in October 2004.  In April 2005, it was noted that the appellant continued to have joint pain from osteoarthritis especially in the lower back when he works.  An assessment of degenerative joint disease/low back pain was given.  It was stated that his arthritic joints continued to hurt but such was unchanged from previous visits.  An examination in December 2005 noted degenerative joint disease.  It was again stated that his arthritic joints continued to hurt but such was unchanged from previous visits.  

In April 2006, the appellant related that he damaged his back in service as result of heavy lifting.  Osteoarthritis and low back pain were assessed in February 2007.  

Via various statements that appellant has related that his back problems were due to the nature of the work that he performed in service.  He stated that the entry regarding his back in 2000 is separate from the back problems that he believed started in service.  He has stated that he did not intend to imply that his condition was the result of Agent Orange exposure but rather due to work associated with being an engineer in service.  

After review of the evidence, the Board finds against the claim.  In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he/she experiences at any time because this requires only personal knowledge as it comes to him/her through his/her senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the appellant is competent to report back pain but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As explained below, we find the appellant's assertions that his back disability is related to service are not credible and that the more probative evidence is against the claim.  

To the extent that the appellant attributes his back disability to service, the Board finds that his assertions are not credible.  In this regard, we note that his separation examination revealed normal findings for the spine.  Furthermore, when seen for treatment purposes, he reported a recent onset rather than an in-service onset.

Furthermore, post-service evidence is devoid of a showing of complaints or treatment related to the back following active service until years thereafter.  In fact, it is shown that back trouble was not reported until 2000 with a report of recent onset.  The Board emphasizes the multi-year gap between discharge from active duty service (1969) and initial reported symptoms related to the back in approximately 2000 (a 31 year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Here, the report of post-service onset and the gap in time is consistent with the normal findings at separation.  As such, the Board is not presented with silence alone.  We also note that the August 2000 report of back trouble was attributed to a trailer falling on the appellant while working.  No history of in service manifestations were reported at that time.  

To the extent that there is an assertion of in service onset and continuity, such remote lay evidence is contradicted by the more probative evidence and is not credible.  

The Board finds that the appellant's assertions that his back disability is related to service are not credible when weighed against the other evidence of record, including his own statements.  See Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its province to weigh that testimony and to make a credibility determination as to whether competent evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  In this regard, we note that his separation examination revealed normal findings for the spine, post service manifestations are not shown until decades after service and post service records show a post service back injury in 2000 rather than an inservice onset.  

In sum, the evidence deemed most probative by the Board establishes that, although the appellant has a back disability, such is not attributable to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for arthritis of the lumbosacral spine is denied.  


REMAND

The appellant has appealed the denial of service connection for PTSD and lower extremity disability.  

A history of combat or symptoms of PTSD was reported in August 2003.  In another August 2003 examination, it was reported that the appellant was in combat and threatened with a weapon and has repeated disturbances in memories, thoughts and images.  In April 2006, the appellant related that he had some mental challenges.  PTSD was diagnosed in November 2007.  

In a statement received in November 2007, the appellant reported being fearful in Vietnam.  He related that he was exposed to death and dead bodies, almost had to shoot a Korean solider, and that his base was raided and that he was within enemy fire.  

PTSD, partner relational problem were assessed in April 2008 and May 2008.  In August 2008, depressive disorder, NOS, and a history of PTSD, chronic were diagnosed.  The examiner related that the appellant experienced significant symptoms consistent with PTSD for a number of years immediately following service.  He further stated that the appellant's symptoms were most extreme for the first four to five years but since that time he has demonstrated more significant improvement in obvious PTSD symptoms such that he does not currently meet the full criteria for active PTSD.  

Depression, NOS (improved), partner relational problem (improved) and a history of PTSD were assessed.  

We note that the appellant's reported stressors include fear of enemy fire and exposure to death and dead bodies.

It is noted that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by amending, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this case, the lay evidence presented includes that for stressors predicated on fear of hostile military forces and activities, specifically fear related to exposure to enemy fire.  As the reported stressors are consistent with the place, type, and circumstances of the appellant's service in Vietnam, the Board believes that remand for a VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination should be conducted to ascertain whether the appellant has PTSD and, if so, whether the appellant experienced fear of hostile military activity-such as from incoming artillery, small arms fire, sniper fire, or mortar attack-adequate to support a diagnosis of PTSD and whether his symptoms are related to the claimed stressor.

In regard to the lower extremities, the VA treatment records refer to arthritic type joint pains, but the records are remarkably inadequate to determine if there is actually pathology of the lower extremities.

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a VA examination to determine the nature and etiology of his PTSD.  The claims file must be made available to the examiner for review.  If PTSD is diagnosed, the examiner should indicate whether the appellant experienced fear of hostile military or terrorist activity-such as from incoming artillery, small arms fire, sniper fire, or mortar attack-adequate to support a diagnosis of PTSD and whether his symptoms are related to the claimed stressor.  A complete rationale for all opinions is required.

If a psychiatric disability other than PTSD is diagnosed, the examiner must provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present disability is attributable to service.  The examiner must provide a rationale for all opinions rendered.

2.  Schedule the appellant for an examination of the lower extremities.  The examiner should determine if the appellant has any pathology of the lower extremities, to include arthritis.

If upon completion of the above action the claim remains denied, the case should be returned after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


